EMPLOYMENT AGREEMENT
AGREEMENT, is made effective January 1, 2009 (the “Effective Date’) and entered
into as of the 30th day of January 2009 by and between NYMAGIC, INC., a New York
corporation (together with its successors and assigns, the “Company”), and A.
George Kallop (the “Executive”).
W I T N E S S E T H:
WHEREAS, the Company and the Executive entered into an employment agreement,
effective October 1, 2005, which by its terms expired on December 31, 2008; and,
WHEREAS, the Company desires to continue to employ the Executive pursuant to a
new agreement embodying the terms of such employment (this “Agreement”) and the
Executive desires to enter into this Agreement and to accept such employment,
subject to the terms and provisions of this Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a “Party” and
together the “Parties”) agree as follows:
1. Term of Employment.
(a) The term of the Executive’s employment under this Agreement shall commence
on the Effective Date and end on December 31, 2010 (the “The Original Term of
Employment”), unless terminated earlier in accordance herewith. The Original
Term of Employment shall be automatically renewed for successive one-year terms
(the “Renewal Terms”) unless at least 90 days prior to the expiration of the
Original Term of Employment or any Renewal Term, either Party notifies the other
Party in writing that he or it is electing to terminate this Agreement at the
expiration of the then current Term of Employment. “Term of Employment” shall
mean the Original Term of Employment and all Renewal Terms.
(d) Notwithstanding anything in this Agreement to the contrary, at least one
year prior to the expiration of the Original Term of Employment, upon the
written request of the Company or the Executive, the Parties shall meet to
discuss this Agreement and may agree in writing to modify any of the terms of
this Agreement.
2. Position, Duties and Responsibilities.
(a) Generally. The Executive shall serve as President and Chief Executive
Officer and as a member of the Board of Directors (the “Board”) of the Company.
For so long as he is serving on the Board, the Executive agrees to serve as a
member of any committee of the Board to which he is elected. In any and all such
capacities, the Executive shall report only

 

-2-



--------------------------------------------------------------------------------



 



to the Board. The Executive shall have and perform such duties,
responsibilities, and authorities as are customary for the president and chief
executive officer of corporations of similar size and businesses as the Company
as they may exist from time to time and as are consistent with such positions
and status. The Executive shall devote substantially all of his business time
and attention (except for periods of vacation or absence due to illness), and
his best efforts, abilities, experience, and talent to the positions of
President and Chief Executive Officer and for the Company’s businesses. In the
event of termination of the Executive’s employment under this Agreement, the
Executive’s membership on the Board and any committees thereof shall also be
terminated effective on the date of termination of Executive’s employment.
(b) Other Activities. Anything herein to the contrary notwithstanding, nothing
in this Agreement shall preclude the Executive from (i) serving on the boards of
directors of a reasonable number of other corporations or the boards of a
reasonable number of trade associations and/or charitable organizations,
(ii) engaging in charitable activities and community affairs, (iii) managing his
personal investments and affairs, provided that such activities do not
materially interfere with the proper performance of his duties and
responsibilities under this Agreement and (iv) performing consulting services
for Mariner Partners, Inc. , or any of its successors, affiliates, stockholders
or members (collectively, “Mariner”).
(c) Place of Employment. The Executive’s principal place of employment shall be
the Company’s principal corporate office.
(d) Rank of the Executive Within Company. As President and Chief Executive
Officer of the Company, the Executive shall be the Company’s highest-ranking
executive.
3. Base Salary.
The Executive shall be paid an annualized salary, payable in accordance with the
regular payroll practices of the Company, of not less than $525,000, subject to
review for increase at the discretion of the Compensation Committee (the
“Committee”) of the Board (“Base Salary”).

 

-3-



--------------------------------------------------------------------------------



 



4. Annual Incentive Awards.
The Executive shall participate in the Company’s annual incentive compensation
plan with a target Annual Incentive Award opportunity of 75% of Base Salary and
a maximum Annual Incentive Award opportunity of 150% of Base Salary (the “Annual
Incentive Award”). Payment of the Executive’s Annual Incentive Award shall be
made within 2 months of the Company’s fiscal year-end, and all amounts in excess
of $200,000 shall be paid as an award of an equivalent amount of Unrestricted
Shares under the Company’s 2004 Amended and Restated Long-Term Incentive Plan
(the “LTIP”), valued at the closing price of the Company’s stock on the New York
Stock Exchange on the date of such award.
5. Long-Term Incentive Programs.
(a) Grant of Restricted Shares. On the Effective Date, the Executive shall be
granted 8,000 Restricted Shares under the LTIP, which shall vest on December 31,
2009, contingent upon the Executive’s continued employment with the Company on
that date. The Executive shall also be granted an additional annual award of
8,000 Restricted Shares on January 1, 2010, which shall vest on December 31,
2010, contingent upon the Executive’s continued employment with the Company on
those dates (the “Restricted Share Grants”).
(b) Grant of Performance Compensation Units. On the Effective Date, the
Executive shall be awarded (i) a Standard Performance Compensation Award in the
amount of 12,000 Performance Units for each of 2009 and 2010; and (ii) a
Supplemental Performance Compensation Award in the amount of 25,000 Performance
Units, which Performance Compensation Awards shall be subject to the achievement
of certain performance criteria in accordance with the terms of the LTIP and the
Performance Compensation Award Agreement to be entered into contemporaneously
herewith by the Company and the Executive (the “Performance Compensation
Awards”).
6. Employee Benefit Programs.
(a) General Benefits. During the Term of Employment as President and Chief
Executive Officer, the Executive shall be entitled to participate in such
employee benefit plans and programs of the Company as are made available to the
Company’s senior level executives or to its employees generally, as such plans
or programs may be in effect from time to time, including, without limitation,
health, medical, dental, long-term disability, travel accident and life
insurance plans.
(b) Deferral of Compensation. The Executive shall be permitted to elect to defer
receipt, pursuant to written deferral election terms and forms (the “Deferral
Election Forms”) consistent with Section 409A of the Code, as hereinafter
defined, of all or a specified portion of his annual incentive compensation
under Section 4 and his long term incentive compensation under Section 5;
provided, however, that such deferrals shall not reduce the Executive’s total
cash compensation in any calendar year below the sum of (i) the FICA maximum
taxable wage base plus (ii) the amount needed, on an after-tax basis, to enable
the Executive to pay the 1.45% Medicare tax imposed on his wages in excess of
such FICA maximum taxable wage base.

 

-4-



--------------------------------------------------------------------------------



 



The Company and the Executive agree that compensation deferred pursuant to this
Section 6(b) shall be fully vested and nonforfeitable; however, the Executive
acknowledges that his rights to the deferred compensation provided for in this
Section 6(b) shall be no greater than those of a general unsecured creditor of
the Company, and that such rights may not be pledged, collateralized,
encumbered, hypothecated, or liable for or subject to any lien, obligation, or
liability of the Executive, or be assignable or transferable by the Executive,
otherwise than by will or the laws of descent and distribution, provided that
the Executive may designate one or more beneficiaries to receive any payment of
such amounts in the event of his death.
7. Disability.
(a) During the Term of Employment, the Executive shall be entitled to disability
coverage as described in this Section 7(a). In the event the Executive becomes
disabled, as that term is defined under the Company’s Long-Term Disability Plan,
the Executive shall be entitled to receive pursuant to the Company’s Long-Term
Disability Plan or otherwise, and in place of his Base Salary, an amount equal
to 60% (or at the rate then applicable) of his Base Salary, at the annual rate
in effect on the commencement date of his eligibility for the Company’s
long-term disability benefits (“Commencement Date”) for a period beginning on
the Commencement Date and ending with the Executive’s attainment of age 65. If
(i) the Executive ceases to be disabled during the Term of Employment (as
determined in accordance with the terms of the Long-Term Disability Plan),
(ii) the positions set forth in Section 2(a) are then vacant and (iii) the
Company requests in writing that he resume such positions, he may elect to
resume such positions by written notice to the Company within 15 days after the
Company delivers its request. If he resumes such positions, he shall thereafter
be entitled to his Base Salary at the annual rate in effect on the Commencement
Date and, for the year he resumes his positions, a pro rata Annual Incentive
Award at 75% of Base Salary for such year. If he ceases to be disabled during
the Term of Employment and does not resume his positions in accordance with the
preceding sentence, he shall be treated as if he voluntarily terminated his
employment pursuant to Section 9(e) as of the date the Executive ceases to be
disabled. If the Executive is not offered such positions after he ceases to be
disabled during the Term of Employment, he shall be treated as if his employment
was terminated Without Cause pursuant to Section 9(c) as of the date the
Executive ceases to be disabled.
(b) The Executive shall be entitled to a pro rata Annual Incentive Award at 75%
of Base Salary for the year in which the Commencement Date occurs, payable in
accordance with the terms of the annual incentive compensation plan and at the
time set forth in Section 4 hereof. The Executive shall not be entitled to any
Annual Incentive Award with respect to the period following the Commencement
Date. If the Executive recommences his positions in accordance with
Section 7(a), he shall be entitled to a pro rata Annual Incentive Award at 75%
of Base Salary for the year he resumes such positions and shall thereafter be
entitled to Annual Incentive Awards in accordance with Section 4 hereof.

 

-5-



--------------------------------------------------------------------------------



 



(c) During the period the Executive is receiving disability benefits pursuant to
Section 7(a) above, he shall continue to be treated as an employee for purposes
of all employee benefits and entitlements in which he was participating on the
Commencement Date, including without limitation, the benefits and entitlements
referred to in Section 5 and 6 above, except that the Executive shall not be
entitled to receive any annual salary increases or any new long-term incentive
plan grants or elect to defer compensation following the Commencement Date.
8. Reimbursement of Business and Other Expenses: Perquisites.
(a) The Executive is authorized to incur reasonable expenses in carrying out his
duties and responsibilities under this Agreement, and the Company shall promptly
reimburse him on a monthly basis for all such business expenses incurred in
connection therewith in the prior month, subject to documentation in accordance
with the Company’s policy.
9. Termination of Employment.
(a) Termination Due to Death or Disability. The Term of Employment shall be
terminated immediately upon the death or disability (as such term is defined
under the Company’s Long-Term Disability Plan) of the Executive. In the event
the Executive’s employment with the Company is terminated due to his death or
disability, the Executive, his estate or his beneficiaries, as the case may be,
shall be entitled to and their sole remedies under this Agreement shall be:

  (i)   Base Salary through the date of death or the Commencement Date, as the
case may be, which shall be paid in a single lump sum 15 days following the
Executive’s death or the Commencement Date, as the case may be;     (ii)   pro
rata Annual Incentive Award at 75% of Base Salary for the year in which the
Executive’s death, or the Commencement Date, as the case may be, occurs, which
shall be payable in a lump sum 30 days after his death or on the first day
following the six-month anniversary of the Executive’s termination of employment
by reason of disability;     (iii)   elimination of all restrictions on any
Restricted Share Grants or deferred stock awards outstanding at the time of his
death, or the Commencement Date, as the case may be;     (iv)   immediate
vesting of all outstanding stock options and the right to exercise such stock
options as is provided in any stock option award agreement to which the
Executive is a party;

 

-6-



--------------------------------------------------------------------------------



 



  (v)   immediate vesting of all outstanding Performance Compensation Awards for
which target performance has been achieved through the date of death or the
Commencement Date, as the case may be, payable in a lump sum in cash or stock
30 days after his death or on the first day following the six-month anniversary
of the Executive’s termination of employment by reason of disability, as the
case may be;

  (vi)   the balance of any Annual Incentive Awards earned as of December 31 of
the prior year (but not yet paid), which shall be paid in a single lump sum and
in accordance with the terms of such awards;

  (vii)   settlement of all deferred compensation arrangements in accordance
with the Executive’s duly executed Deferral Election Forms; and

  (viii)   other or additional benefits then due or earned, payable in
accordance with applicable plans and programs of the Company.

  (b)   Termination by the Company for Cause.

  (i)   The Term of Employment may be terminated by the Company for Cause.
“Cause” shall mean:

  (A)   The Executive’s willful and material breach of Sections 10, 11 or 12 of
this Agreement;     (B)   The Executive is convicted of a felony or pleads
guilty or nolo contendre to an offense that is a felony in the jurisdiction
where committed;     (C)   The Executive engages in conduct that constitutes
willful gross neglect or willful gross misconduct in carrying out his duties
under this Agreement, resulting, in either case, in material harm to the
financial condition or reputation of the Company;     (D)   The Executive’s
failure to cooperate, if requested by the Board, with any investigation or
inquiry into his or the Company’s business practices, whether internal or
external, including, but not limited to the Executive’s refusal to be deposed or
to provide testimony at any trial or inquiry;

 

-7-



--------------------------------------------------------------------------------



 



  (E)   The Executive’s substantial and continued refusal to perform his duties;
    (F)   The Executive’s violation of a material Company Policy; and,     (G)  
The Executive engages in any act or series of acts that constitute misconduct
requiring a restatement of the Company’s financial statements pursuant to the
Sarbanes-Oxley Act of 2002.

For purposes of this Agreement, an act or failure to act on the Executive’s part
shall be considered “willful” if it was done or omitted to be done by him not in
good faith, and shall not include any act or failure to act resulting from any
incapacity of the Executive.

  (ii)   A termination for Cause shall not take effect unless the provisions of
this paragraph (ii) are complied with. The Executive shall be given written
notice by the Company of its intention to terminate him for Cause, such notice
(A) to state in detail the particular act or acts or failure or failures to act
that constitute the grounds on which the proposed termination for Cause is based
and (B) to be given within 90 days of the Company’s learning of such act or acts
or failure or failures to act. The Executive shall have 20 days after the date
that such written notice has been given to him in which to cure such conduct, to
the extent such cure is possible. If he fails to cure such conduct, the
Executive shall then be entitled to a hearing before the Board at which the
Executive is entitled to appear. Such hearing shall be held within 25 days of
such notice to the Executive, provided he requests such hearing within 10 days
of the written notice from the Company of the intention to terminate him for
Cause. If, within five days following such hearing, the Executive is furnished
written notice by the Board confirming that, in its judgment, grounds for Cause
on the basis of the original notice exist, he shall thereupon be terminated for
Cause.

  (iii)   In the event the Company terminates the Executive’s employment for
Cause, he shall be entitled to and his sole remedies under this Agreement shall
be:

  (A)   Base Salary through the date of the termination of his employment for
Cause, which shall be paid in a single lump sum 15 days following the
Executive’s termination of employment;

 

-8-



--------------------------------------------------------------------------------



 



  (B)   any Annual Incentive Awards earned as of December 31 of the prior year
(but not yet paid), which shall be paid in a single lump and in accordance with
the terms of such awards;     (C)   settlement of all deferred compensation
arrangements in accordance with the Executive’s duly executed Deferral Election
Forms; and     (D)   other or additional benefits then due or earned, payable in
accordance with applicable plans or programs of the Company.

(c) Termination Without Cause or Constructive Termination Without Cause. Prior
to a Change in Control. In the event the Executive’s employment with the Company
is terminated without Cause (which termination shall be effective as of the date
specified by the Company in a written notice to the Executive), other than due
to death, or disability, or in the event there is a Constructive Termination
Without Cause (as defined below), in either case prior to a Change in Control
(as defined below) the Executive shall be entitled to and his sole remedies
under this Agreement shall be:

  (i)   Base Salary through the date of termination of the Executive’s
employment, which shall be paid in a single lump sum 15 days following the
Executive’s termination of employment;

  (ii)   Base Salary, at the annualized rate in effect on the date of
termination of the Executive’s employment (or in the event a reduction in Base
Salary is a basis for a Constructive Termination Without Cause, then the Base
Salary in effect immediately prior to such reduction), continued for a period of
12 months following such termination payable in 12 equal monthly installments
beginning on the first day following the six month anniversary after the date of
the Executive’s termination of employment (the 12 month period following
termination of employment is referred to as the “Severance Period”);

  (iii)   pro rata Annual Incentive Award at 75% of Base Salary for the year in
which termination occurs, payable in a lump sum payable on the first day
following the six-month anniversary after the date of the Executive’s
termination of employment;

  (iv)   elimination of all restrictions on any Restricted Share Grants or
deferred stock awards outstanding at the time of termination of employment;

 

-9-



--------------------------------------------------------------------------------



 



  (v)   any outstanding stock options, which are unvested, shall vest and the
Executive shall have the right to exercise any vested stock options as provided
in any stock option award agreement to which the Executive is a party;

  (vi)   immediate vesting of all outstanding Performance Compensation Awards
for which target performance has been achieved through the date of termination,
payable on the first day following the six-month anniversary of the date of the
Executive’s termination of employment;

  (vii)   the balance of any Annual Incentive Awards earned as of December 31 of
the prior year (but not yet paid), which shall be paid in a single lump sum and
in accordance with the terms of such awards;

  (viii)   settlement of all deferred compensation arrangements in accordance
with the Executive’s duly executed Deferral Election Forms;

  (ix)   continued participation in all medical, health and life insurance plans
at the same benefit level at which he was participating on the date of the
termination of his employment until the earlier of:

  (A)   the expiration of the Severance Period; or

  (B)   the date, or dates, he receives equivalent coverage and benefits under
the plans and programs of a subsequent employer;

provided, however, to the extent that any such benefits cannot be provided on a
non-taxable basis to the Executive and the provision thereof would cause any
part of the benefits to be subject to additional taxes and interest under
Section 409A of the Code, then the provision of such benefits shall be deferred
to the earliest date upon which such benefits can be provided without being
subject to such additional taxes and interest; and,

  (x)   other or additional benefits then due or earned, payable in accordance
with applicable plans and programs of the Company.

A termination without “Cause” shall mean the Executive’s employment is
terminated by the Company for any reason other than Cause (as defined in
Section 9(b)) or due to death or disability.

 

-10-



--------------------------------------------------------------------------------



 



“Constructive Termination Without Cause” shall mean a termination of the
Executive’s employment at his initiative as provided in this Section 9(c)
following the occurrence, without the Executive’s written consent, of one or
more of the following events (except as a result of a prior termination):

  (A)   a material diminution or change, adverse to the Executive, in the
Executive’s positions, titles, or offices as set forth in Section 2(a), status,
rank, nature of responsibilities, or authority within the Company, or a removal
of the Executive from or any failure to elect or re-elect or, as the case may
be, nominate the Executive to any such positions or offices, including as a
member of the Board;

  (B)   an assignment of any duties to the Executive which are inconsistent with
his status as President and Chief Executive Officer of the Company and other
positions held under Section 3(a);

  (C)   a decrease in annual Base Salary or target Annual Incentive Award
opportunity;

  (D)   any other failure by the Company to perform any material obligation
under, or breach by the Company of any material provision of, this Agreement
that is not cured within 30 days after receipt by the Company of written notice
thereof from the Executive; or

  (E)   a relocation of the corporate offices of the Company outside a 35-mile
radius of New York, New York.

Notwithstanding anything to contrary contained in this Agreement, a Constructive
Termination Without Cause shall not have occurred if the occurrence of an event
which would otherwise constitute Constructive Termination Without Cause under
this Agreement arises out of or in connection with any transaction between the
Company and Mariner.
(d) Termination Upon a Change of Control. The Term of Employment shall be
terminated immediately upon a Change of Control (as defined below). In the event
the Executive’s employment with the Company is terminated due to a Change of
Control, the Executive shall be entitled to and his sole remedies under this
Agreement shall be:

  (i)   Base Salary through the date of the Change of Control, which shall be
paid in a single lump sum 15 days following the date of the Executive’s
termination of employment;

 

-11-



--------------------------------------------------------------------------------



 



  (ii)   pro rata Annual Incentive Award at 75% of Base Salary for the year in
which the Change of Control occurs, which shall be payable in a lump sum on the
first day following the six month anniversary of the Executive’s termination of
employment;

  (iii)   elimination of all restrictions on any Restricted Share Grants or
deferred stock awards outstanding on the date of the Change of Control;

  (iv)   immediate vesting of all outstanding stock options and the right to
exercise such stock options as provided in any stock option award agreement to
which the Executive is a party;

  (v)   immediate vesting of all outstanding Performance Compensation Awards for
which target performance has been achieved through the date of the Change of
Control, payable in a lump sum in cash or stock on the first day following the
six month anniversary of the Executive’s termination of employment;

  (vi)   the balance of any Annual Incentive Awards earned as of December 31 of
the prior year (but not yet paid), which shall be paid in a single lump sum and
in accordance with the terms of such awards;

  (vii)   settlement of all deferred compensation arrangements in accordance
with the Executive’s duly executed Deferral Election Forms; and

  (viii)   other or additional benefits then due or earned, payable in
accordance with applicable plans and programs of the Company.

A “Change in Control” shall be deemed to have occurred if:

  (i)   any Person (other than the Company, any trustee or other fiduciary
holding securities under any employee benefit plan of the Company, or any
company owned, directly or indirectly, by the stockholders of the Company
immediately prior to the occurrence with respect to which the evaluation is
being made in substantially the same proportions as their ownership of the
common stock of the Company) becomes the Beneficial Owner (except that a Person
shall be deemed to be the Beneficial Owner of all shares that any such Person
has the right to acquire pursuant to any agreement or arrangement or upon
exercise of conversion rights, warrants or options or otherwise, without regard
to the sixty day period referred to in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company or any Significant
Subsidiary (as defined below), representing 50% or more of the combined voting
power of the Company’s or such subsidiary’s then outstanding securities;

 

-12-



--------------------------------------------------------------------------------



 



  (ii)   during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (i), (iii), or (iv) of this
paragraph) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved but excluding for this purpose any such new director whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of an individual, corporation,
partnership, group, associate or other entity or Person other than the Board,
cease for any reason to constitute at least a majority of the Board;

  (iii)   the consummation of a merger or consolidation of the Company or any
subsidiary owning directly or indirectly all or substantially all of the
consolidated assets of the Company (a “Significant Subsidiary”) with any other
entity, other than a merger or consolidation which would result in the voting
securities of the Company or a Significant Subsidiary outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving or resulting entity)
more than 50% of the combined voting power of the surviving or resulting entity
outstanding immediately after such merger or consolidation;

  (iv)   the consummation of a plan or agreement for the sale or disposition of
all or substantially all of the consolidated assets of the Company (other than
such a sale or disposition immediately after which such assets will be owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the common stock of the Company
immediately prior to such sale or disposition) in which case the Board shall
determine the effective date of the Change in Control resulting therefrom; or

 

-13-



--------------------------------------------------------------------------------



 



  (v)   any other event occurs which the Board determines, in its discretion,
would materially alter the structure of the Company or its ownership.

For purposes of this definition:

  (A)   The term “Beneficial Owner” shall have the meaning ascribed to such term
in Rule 13d-3 under the Exchange Act (including any successor to such Rule).    
(B)   The term “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, or any successor act thereto.     (C)   The term
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including “group” as
defined in Section 14(d) thereof.

Notwithstanding anything to contrary contained in this Agreement, a Change in
Control shall not have occurred if the occurrence of an event which would
otherwise constitute a Change in Control under this Agreement arises out of or
in connection with any transaction between the Company and Mariner.
(e) Voluntary Termination. In the event of a termination of employment by the
Executive on his own initiative after delivery of 10 business days advance
written notice, other than a termination due to death, disability or a
Constructive Termination Without Cause, the Executive shall have the same
entitlements as provided in Section 9(b)(iii) above for a termination for Cause.
Notwithstanding any implication to the contrary, the Executive shall not have
the right to terminate his employment with the Company during the Term of
Employment except in the event of a Constructive Termination Without Cause, and
any voluntary termination of employment during the Term of Employment in
violation of this Agreement shall be considered a material breach.
(f) No Mitigation; No Offset. In the event of any termination of employment, the
Executive shall be under no obligation to seek other employment and, except as
provided in Section 9(c)(ix), amounts due the Executive under this Agreement
shall not be offset by any remuneration attributable to any subsequent
employment that he may obtain.
(g) Nature of Payments. Any amounts due under this Section 9 are in the nature
of severance payments considered to be reasonable by the Company and are not in
the nature of a penalty.

 

-14-



--------------------------------------------------------------------------------



 



(h) No Further Liability; Release. In the event of the Executive’s termination
of employment, payment made and performance by the Company in accordance with
this Section 9 shall operate to fully discharge and release the Company and its
directors, officers, employees, subsidiaries, affiliates, stockholders,
successors, assigns, agents and representatives from any further obligation or
liability with respect to the Executive’s rights under this Agreement. Other
than payment and performance under this Section 9, the Company and its
directors, officers, employees, subsidiaries, affiliates, stockholders,
successors, assigns, agents and representatives shall have no further obligation
or liability to the Executive or any other person under this Agreement in the
event of the Executive’s termination of employment. The Company shall have the
right to condition the payment of any severance or other amounts pursuant to
this Section 9 upon the delivery by the Executive to the Company of a release in
the form satisfactory to the Company releasing any and all claims the Executive
may have against the Company and its directors, officers, employees,
subsidiaries, affiliates, stockholders, successors, assigns, agents and
representatives arising out of this Agreement.
10. Confidentiality: Cooperation with Regard to Litigation; Non-Disparagement;
Return of Company Materials.
(a) During the Term of Employment and thereafter, the Executive shall not,
without the prior written consent of the Company, disclose to anyone (except in
good faith in the ordinary course of business to a person who will be advised by
the Executive to keep such information confidential) or make use of any
Confidential Information, except in the performance of his duties hereunder or
when required to do so by legal process, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) that requires him to
divulge, disclose or make accessible such information. In the event that the
Executive is so ordered, he shall give prompt written notice to the Company in
order to allow the Company the opportunity to object to or otherwise resist such
order.
(b) During the Term of Employment and thereafter, the Executive shall not
disclose the existence or contents of this Agreement beyond what is disclosed in
the proxy statement or documents filed with the government unless and to the
extent such disclosure is required by law, by a governmental agency, or in a
document required by law to be filed with a governmental agency or in connection
with enforcement of his rights under this Agreement. In the event that
disclosure is so required, the Executive shall give prompt written notice to the
Company in order to allow the Company the opportunity to object to or otherwise
resist such requirement. This restriction shall not apply to such disclosure by
him to members of his immediate family, his tax, legal or financial advisors,
any lender, or tax authorities, or to potential future employers to the extent
necessary, each of whom shall be advised not to disclose such information.
(c) “Confidential Information” shall mean (i) all information concerning the
business of the Company or any Subsidiary including information relating to any
of their products, product development, trade secrets, customers, suppliers,
finances, and business plans and strategies, and (ii) information regarding the
organization structure and the names, titles, status, compensation, benefits and
other proprietary employment-related aspects of the employees of the Company and
the Company’s employment practices. Excluded from the definition of Confidential
Information is information (A) that is or becomes part of the public domain,
other than through the breach of this Agreement by the Executive or
(B) regarding the Company’s business or industry properly acquired by the
Executive in the course of his career as an executive in the Company’s industry
and independent of the Executive’s employment by the Company. For this purpose,
information known or available generally within the trade or industry of the
Company or any Subsidiary shall be deemed to be known or available to the
public.

 

-15-



--------------------------------------------------------------------------------



 



(d) “Subsidiary” shall mean any corporation controlled directly or indirectly by
the Company.
(e) The Executive agrees to cooperate with the Company, during the Term of
Employment and thereafter (including following the Executive’s termination of
employment for any reason), by making himself reasonably available to testify on
behalf of the Company or any Subsidiary in any action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, and to assist the
Company, or any Subsidiary, in any such action, suit, or proceeding, by
providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
Subsidiary as requested; provided, however that the same does not materially
interfere with his then current professional activities. The Company agrees to
reimburse the Executive on a monthly basis for all expenses actually incurred in
the prior month in connection with his provision of testimony or assistance.
(f) The Executive agrees that, during the Term of Employment and thereafter
(including following the Executive’s termination of employment for any reason)
he will not make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage the Company or any Subsidiary or
their respective officers, directors, employees, advisors, businesses or
reputations. The Company agrees that, during the Term of Employment and
thereafter (including following the Executive’s termination of employment for
any reason) the Company will not make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally, or otherwise,
or take any action which may directly or indirectly, disparage the Executive or
his business or reputation. Notwithstanding the foregoing, nothing in this
Agreement shall preclude either the Executive or the Company from making
truthful statements or disclosures that are required by applicable law,
regulation, or legal process.
(g) Upon any termination of employment, the Executive agrees to deliver any
Company property and any documents, notes, drawings, specifications, computer
software, data and other materials of any nature pertaining to any Confidential
Information that are held by the Executive and will not take any of the
foregoing, or any reproduction of any of the foregoing, that is embodied in any
tangible medium of expression, provided that the foregoing shall not prohibit
the Executive from retaining his personal phone directories and rolodexes.

 

-16-



--------------------------------------------------------------------------------



 



11. Non-competition.
(a) During the Restriction Period (as defined in Section 11(b) below), the
Executive shall not engage in Competition with the Company or any Subsidiary.
“Competition” shall mean engaging in any activity, except as provided below, for
a Competitor of the Company or any Subsidiary, whether as an employee,
consultant, principal, agent, officer, director, partner, shareholder (except as
a less than one percent shareholder of a publicly traded company) or otherwise.
A “Competitor” shall mean any business (in the U.S. or any country in which the
Company or any Subsidiary operates) which is in material competition with the
Company or any Subsidiary and in which the Executive’s functions would be
substantially similar to the Executive’s functions with the Company. If the
Executive commences employment or becomes a consultant, principal, agent,
officer, director, partner, or shareholder of any entity that is not a
Competitor at the time the Executive initially becomes employed or becomes a
consultant, principal, agent, officer, director, partner, or shareholder of the
entity, future activities of such entity shall not result in a violation of this
provision unless (x) such activities were contemplated by the Executive at the
time the Executive initially became employed or becomes a consultant, principal,
agent, officer, director, partner, or shareholder of the entity or (y) the
Executive commences directly or indirectly to advise, plan, oversee or manage
the activities of an entity which becomes a Competitor during the Restriction
Period, that activities are competitive with the activities of the Company or
any Subsidiary.
(b) For the purposes of this Section 11, “Restriction Period” shall mean the
period beginning with the Effective Date and ending with:

  (i)   in the case of a termination of the Executive’s employment without
Cause, upon a Change of Control or a Constructive Termination Without Cause, the
Restriction Period shall terminate immediately upon the Executive’s termination
of employment;

  (ii)   in the case of a termination of the Executive’s employment for Cause,
12 months from the date of such termination; or

  (iii)   in the case of a voluntary termination of the Executive’s employment
pursuant to Section 9(e) above, 12 months from the date of such termination.

12. Non-solicitation of Employees.
During the period beginning with the Effective Date and ending 12 months
following the termination of the Executive’s employment, the Executive shall not
induce employees of the Company or any Subsidiary to terminate their employment;
provided, however, that the foregoing shall not be construed to prevent the
Executive from engaging in generic nontargeted advertising for employees
generally. During such period, the Executive shall not hire, either directly or
through any employee, agent or representative, any employee of the Company or
any Subsidiary or any person who was employed by the Company or any Subsidiary
within 180 days of such hiring.

 

-17-



--------------------------------------------------------------------------------



 



13. Remedies.
In addition to whatever other rights and remedies the Company may have at equity
or in law, if the Executive breaches any of the provisions contained in
Sections 10, 11 or 12 above, the Company (a) shall have its rights under
Section 10 of this Agreement, (b) shall have the right to immediately terminate
all payments and benefits due under this Agreement and (c) shall have the right
to seek injunctive relief. The Executive acknowledges that such a breach of
Sections 10, 11 or 12 would cause irreparable injury and that money damages
would not provide an adequate remedy for the Company; provided, however, the
foregoing shall not prevent the Executive from contesting the issuance of any
such injunction on the ground that no violation or threatened violation of
Sections 10, 11 or 12 has occurred.
14. Resolution of Disputes.
Any controversy or claim arising out of or relating to this Agreement or any
breach or asserted breach hereof or questioning the validity and binding effect
hereof arising under or in connection with this Agreement, other than seeking
injunctive relief under Section 13, shall be resolved by binding arbitration, to
be held at an office closest to the Company’s principal offices in accordance
with the rules and procedures of the American Arbitration Association, except
that disputes arising under or in connection with Sections 10, 11 and 12 above
shall be submitted to the federal or state courts in the State of New York.
Judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof. Pending the resolution of any arbitration or
court proceeding, the Company shall continue payment of all amounts and benefits
due the Executive under this Agreement. All reasonable costs and expenses
(including fees and disbursements of counsel) incurred by the Executive pursuant
to this Section 14 shall be paid on behalf of or reimbursed to the Executive on
a monthly basis by the Company for reasonable costs and expenses incurred in the
prior month; provided, however, that in the event the arbitrator(s) determine(s)
that any of the Executive’s litigation assertions or defenses are determined to
be in bad faith or frivolous, no such reimbursements shall be due the Executive,
and any such expenses already paid to the Executive shall be immediately
returned by the Executive to the Company.
15. Indemnification.
(a) Company Indemnity. The Company agrees that if the Executive is made a party,
or is threatened to be made a party, to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), by reason of
the fact that he is or was a director, officer or employee of the Company or any
Subsidiary or is or was serving at the request of the Company or any Subsidiary
as a director, officer, member, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is the Executive’s alleged action in an official capacity while serving as a
director, officer, member, employee or agent, the Executive shall be indemnified
and held harmless by the Company to the fullest extent legally permitted or
authorized by the Company’s certificate of incorporation or bylaws or
resolutions of the Company’s Board or, if greater, by the laws of the State of
New York against all cost, expense, liability and loss (including, without
limitation, attorney’s fees,

 

-18-



--------------------------------------------------------------------------------



 



judgments, fines, ERISA excise taxes or penalties and amounts paid or to be paid
in settlement) reasonably incurred or suffered by the Executive in connection
therewith, and such indemnification shall continue as to the Executive even if
he has ceased to be a director, member, officer, employee or agent of the
Company or other entity and shall inure to the benefit of the Executive’s heirs,
executors and administrators. The Company shall advance to the Executive all
reasonable costs and expenses to be incurred by him in connection with a
Proceeding within 20 days after receipt by the Company of a written request for
such advance, together with such documentation as may be reasonably requested by
the Company. Such request shall include an undertaking by the Executive to repay
the amount of such advance if it shall ultimately be determined that he is not
entitled to be indemnified against such costs and expenses. The provisions of
this Section 15(a) shall not be deemed exclusive of any other rights of
indemnification to which the Executive may be entitled or which may be granted
to him, and it shall be in addition to any rights of indemnification to which he
may be entitled under any policy of insurance.
(b) No Presumption Regarding Standard of Conduct. Neither the failure of the
Company (including its Board, independent legal counsel or stockholders) to have
made a determination prior to the commencement of any proceeding concerning
payment of amounts claimed by the Executive under Section 15(a) above that
indemnification of the Executive is proper because he has met the applicable
standard of conduct, nor a determination by the Company (including its Board,
independent legal counsel or stockholders) that the Executive has not met such
applicable standard of conduct, shall create a presumption that the Executive
has not met the applicable standard of conduct.
(c) Liability Insurance. The Company agrees to continue and maintain a directors
and officers’ liability insurance policy covering the Executive to the extent
the Company provides such coverage for its other executive officers.
16. Excise Tax Gross-Up.
If the Executive becomes entitled to one or more payments (with a “payment”
including, without limitation, the vesting of an option or other non-cash
benefit or property), whether pursuant to the terms of this Agreement or any
other plan, arrangement, or agreement with the Company or any affiliated company
(the “Total Payments”), which are or become subject to the tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (or
any similar tax that may hereafter be imposed) (the “Excise Tax”), the Company
shall pay to the Executive at the time specified below an additional amount (the
“Gross-up Payment”) (which shall include, without limitation, reimbursement for
any penalties and interest that may accrue in respect of such Excise Tax) such
that the net amount retained by the Executive, after reduction for any Excise
Tax (including any penalties or interest thereon) on the Total Payments and any
federal, state and local income or employment tax and Excise Tax on the Gross-up
Payment provided for by this Section 16, but before reduction for any federal,
state, or local income or employment tax on the Total Payments, shall be equal
to the sum of (a) the Total Payments, and (b) an amount equal to the product of
any deductions disallowed for federal, state, or local income tax purposes
because of the inclusion of the Gross-up Payment in the Executive’s adjusted
gross income multiplied by the highest applicable marginal rate of federal,
state, or local income taxation, respectively, for the calendar year in which
the Gross-up Payment is to be made. For purposes of determining whether any of
the Total Payments will be subject to the Excise Tax and the amount of such
Excise Tax:

 

-19-



--------------------------------------------------------------------------------



 



  (i)   The Total Payments shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax, unless, and except to the extent that, in the written opinion
of independent compensation consultants, counsel or auditors of nationally
recognized standing (“Independent Advisors”) selected by the Company and
reasonably acceptable to the Executive, the Total Payments (in whole or in part)
do not constitute parachute payments, or such excess parachute payments (in
whole or in part) represent reasonable compensation for services actually
rendered within the meaning of Section 280G(b)(4) of the Code in excess of the
base amount within the meaning of Section 280G(b)(3) of the Code or are
otherwise not subject to the Excise Tax;     (ii)   The amount of the Total
Payments which shall be treated as subject to the Excise Tax shall be equal to
the lesser of (A) the total amount of the Total Payments or (B) the total amount
of excess parachute payments within the meaning of Section 280G(b)(1) of the
Code (after applying clause (i) above); and     (iii)   The value of any
non-cash benefits or any deferred payment or benefit shall be determined by the
Independent Advisors in accordance with the principles of Sections 280G(d)(3)
and (4) of the Code.

For purposes of determining the amount of the Gross-up Payment, the Executive
shall be deemed (A) to pay federal income taxes at the highest marginal rate of
federal income taxation for the calendar year in which the Gross-up Payment is
to be made; (B) to pay any applicable state and local income taxes at the
highest marginal rate of taxation for the calendar year in which the Gross-up
Payment is to be made, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes if paid in
such year (determined without regard to limitations on deductions based upon the
amount of the Executive’s adjusted gross income); and (C) to have otherwise
allowable deductions for federal, state, and local income tax purposes at least
equal to those disallowed because of the inclusion of the Gross-up Payment in
the Executive’s adjusted gross income. In the event that the Excise Tax is
subsequently determined to be less than the amount taken into account hereunder
at the time the Gross-up Payment is made, the Executive shall repay to the
Company at the time that the amount of such reduction in Excise Tax is finally
determined (but, if previously paid to the taxing authorities, not prior to the
time the amount of such reduction is refunded to the Executive or otherwise
realized as a benefit by the Executive) the portion of the Gross-up Payment that
would not have been paid if such Excise Tax had been applied in initially
calculating the Gross-up Payment, plus interest on the amount of such repayment
at the rate provided in Section 1274(b)(2)(B) of the Code. In the event that the
Excise Tax is determined to exceed the amount taken into account hereunder at
the time the Gross-up Payment is made (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-up
Payment), the Company shall make an additional Gross-up Payment in respect of
such excess (plus any interest and penalties payable with respect to such
excess) at the time that the amount of such excess is finally determined.

 

-20-



--------------------------------------------------------------------------------



 



The Gross-up Payment provided for above shall be paid on the 30th day after it
has been determined that the Total Payments (or any portion thereof) are subject
to the Excise Tax and that the Executive has the right to such Gross-up Payment
pursuant to this Section 16 ; provided, however, that if the amount of such
Gross-up Payment or portion thereof cannot be finally determined by such date,
the Company shall pay to the Executive on such date an estimate, as determined
by the Independent Advisors, of the minimum amount of such payments and shall
pay the remainder of such payments, if any, (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code), immediately upon the
determination of the amount thereof. In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
the Executive shall immediately repay such excess to the Company on the date
such amount is finally determined (together with interest at the rate provided
in Section 1274(b)(2)(B) of the Code). If more than one Gross-up Payment is
made, the amount of each Gross-up Payment shall be computed so as not to
duplicate any prior Gross-up Payment. The Company shall have the right to
control all proceedings with the Internal Revenue Service that may arise in
connection with the determination and assessment of any Excise Tax and, at its
sole option, the Company may pursue or forego any and all administrative
appeals, proceedings, hearings, and conferences with any taxing authority in
respect of such Excise Tax (including any interest or penalties thereon);
provided, however, that the Company’s control over any such proceedings shall be
limited to issues with respect to which a Gross-up Payment would be payable
hereunder, and the Executive shall be entitled to settle or contest any other
issue raised by the Internal Revenue Service or any other taxing authority. The
Executive shall cooperate with the Company in any proceedings relating to the
determination and assessment of any Excise Tax and shall not take any position
or action that would materially increase the amount of any Gross-Up Payment
hereunder.
17. Effect of Agreement on Other Benefits.
Except as specifically provided in this Agreement, the existence of this
Agreement shall not be interpreted to preclude, prohibit or restrict the
Executive’s participation in any other employee benefit or other plans or
programs in which he currently participates.
18. Assignability: Binding Nature.
No rights or obligations of either the Executive (except as provided in
Section 24, below) or the Company under this Agreement may be assigned or
transferred including without limitation, those rights or obligations
customarily assigned or transferred in connection with the merger,
consolidation, sale, or transfer of all, or substantially all of the assets, of
the Company; provided, however, that this Agreement shall be binding upon and
inure to the benefit of the heirs of the Executive and that the Executive’s
rights to compensation and benefits may be transferred by will or the laws of
descent and distribution.

 

-21-



--------------------------------------------------------------------------------



 



19. Representation.
The Company represents and warrants that it is fully authorized and empowered to
enter into this Agreement and that the performance of its obligations under this
Agreement will not violate any agreement between it and any other person, firm
or organization.
20. Entire Agreement.
This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and, as of the Effective Date,
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the Parties with respect thereto,
except with respect to the specific award agreements referred to herein and, for
the avoidance of doubt, is not intended to, nor does it in any way, address the
rights and obligations of the Executive arising out of any agreement between the
Executive and Mariner, pursuant to which Mariner holds as nominee for the
Executive options to purchase shares of the Company.
21. Amendment or Waiver.
No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company.
Except as set forth herein, no delay or omission to exercise any right, power or
remedy accruing to any Party shall impair any such right, power or remedy or
shall be construed to be a waiver of or an acquiescence to any breach hereof. No
waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by the
Executive or an authorized officer of the Company, as the case may be.
22. Severability.
In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
23. Survivorship.
The respective rights and obligations of the Parties hereunder shall survive any
termination of the Executive’s employment to the extent necessary to the
intended preservation of such rights and obligations.

 

-22-



--------------------------------------------------------------------------------



 



24. Beneficiaries/References.
The Executive shall be entitled, to the extent permitted under any applicable
law, to select and change a beneficiary or beneficiaries to receive any
compensation or benefit payable hereunder following the Executive’s death by
giving the Company written notice thereof. In the event of the Executive’s death
or a judicial determination of his incompetence, reference in this Agreement to
the Executive shall be deemed, where appropriate, to refer to his beneficiary,
estate or other legal representative.
25. Governing Law/Jurisdiction.
This Agreement shall be governed by and construed and interpreted in accordance
with the laws of New York without reference to principles of conflict of laws.
Subject to Section 14, the Company and the Executive hereby consent to the
jurisdiction of any or all of the following courts for purposes of resolving any
dispute under this Agreement: (i) the United States District Court for the
Southern District of New York or (ii) any of the courts of the State of New
York. The Company and the Executive further agree that any service of process or
notice requirements in any such proceeding shall be satisfied if the rules of
such court relating thereto have been substantially satisfied. The Company and
the Executive hereby waive, to the fullest extent permitted by applicable law,
any objection which it or he may now or hereafter have to such jurisdiction and
any defense of inconvenient forum.
26. Notices.
Any notice given to a Party shall be in writing and shall be deemed to have been
given when delivered personally or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the Party concerned at the
address indicated below or to such changed address as such Party may
subsequently give such notice of:
If to the Company:
Paul J. Hart
General Counsel
NYMAGIC, INC.
919 Third Avenue, 10th Floor
New York, New York 10022
If to the Executive:
A. George Kallop
136 East 79th Street, Apt. 5A
New York, New York 10021

 

-23-



--------------------------------------------------------------------------------



 



27. Headings and Construction.
The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement. For purposes of this Agreement, the term
“termination” when used in the context of a condition to, or timing of, payment
hereunder shall be interpreted to mean a “separation from service” as that term
is used in Section 409A of the Code.
28. Counterparts.
This Agreement may be executed in two or more counterparts.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

-24-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

            NYMAGIC, INC.
      By:   /s/ Paul J. Hart         Name:   Paul J. Hart        Title:  
Executive Vice President     

            THE EXECUTIVE
      By:   /s/ A. George Kallop         Name:   A. George Kallop       
Title:   The Executive     

 

-25-